Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22objected to because of the following informalities:  
Claim 22 recites “a plurality of side surfaces” in line 6, however said side surfaces are understood to be the same as the “side surfaces” in line 4. Thus “a plurality of side surfaces”  should be changed to “side surfaces”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 23-24 both recite “a divot depth” and “a divot length”. However, prior to the cited limitation in claim 23-24, claim 22 also recites “a divot depth” and “a divot depth”, and it is not clear if “length” and “depth” of the citations in claim 23-24 refer the same divot or a different divot as claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brew (US 6299813 B1).
Regarding claim 22, Brew explicitly discloses a honeycomb extrusion die comprising: (extrusion die 10a, see Fig. 2) a honeycomb extrusion die (10a) comprising: (analogous to the die body of the instant application is the body portion of 10a from face with the feed holes 13 to the face with the discharge slots 17; see Fig. 2. The face with the feed holes 13 is analogous to the inlet face, see Fig. 1. The face with the discharge slots 17 is analogous to the exit face, see Fig. 2.) a die body (the portion of 10a from face with the feed holes 13 to the face with the discharge slots 17, hereinafter “body portion”) comprising an inlet face (The face with the feed holes 13) and an exit face (The face with the discharge slots 17), the die body (body portion) having slot inlets (feed holes 13) and a plurality of pins (19a, which is depicted disposed between the faces with slots 17 and feed holes 13, see Fig. 2) disposed between the slot inlets (13) and the exit face (The face with the discharge slots 17), (Fig. 2 and 3 depict the face with the slots 17 comprising of matrix, see Fig. 2. Said matrix is defined by pins 19a which surround slots 17 via side surfaces of surface regions 20 and 21, see Fig. 2) the plurality of pins (19a) comprising side surfaces (side surfaces) configured to define a matrix of intersecting slots (matrix defined by pins 19a), the matrix of intersecting slots having slot exit widths (width of surface region 20, see Fig. 2 and 3); (grooves 24 are analogous to the divots. Fig. 2 and 3 depicts Said grooves 24 extend into the side surfaces of regions 20 and 21 between the faces comprising of the 13 and 17. Fig. 3 depicts said grooves with a depth and length extending into said side surfaces) divots (grooves 24) extending into a plurality of the side surfaces (side surfaces) between the slot inlets (13) and the exit face (The face with the discharge slots 17), each individual divot (24) having a divot depth (shallow groove depth) and divot length (divot length) extending into a side surface of the side surfaces (a side surface of said side surfaces, see Fig. 3); 
Brew further discloses that disclose that the divots (grooves 24) have a divot depth (shallow groove depth) of about .002 inches whereas the slots (17) would have a slot exit width of .004, as it is made with an EDM wire with a .004-inch diameter, see Brew column 6 lines 10-30. Therefore, Brew discloses and a ratio between a slot exit width (.004 inches) of an individual slot (17) and the divot depth (.002 inches) of a divot (24) extending into a side wall of the individual slot being greater than 1.2 (ratio of 2). 
Brew does not explicitly disclose that a ratio between the divot length (divot length) and the divot depth (shallow groove depth) of an individual divot (24) being greater than 3.0. However, Brew further discloses that disclose the said divot depth (shallow groove depth) is machined by the EDM wire which has a diameter of .004 inches, and thus the divot (groove 24) would have a divot length at least equal to said diameter (.004 inches) as said divot depth .002 is equal to the radius of the EDM wire, see column 6 lines 10-30. Thus, the ratio between the divot length (divot length) and depth (shallow groove depth) would be about 2  (.004 inch/.002 inches = 2).
As Brew disclosed the claimed invention except for a ratio between the divot length (divot length) and the divot depth (shallow groove depth) of an individual divot (24) being greater than 3.0. It would have been obvious for a person of ordinary skill in the art, hereinafter POSITA, at the time the invention was made to modify Brew such that the ratio between the divot length and depth is greater than 3 since the claimed ranges (a ratio greater than 3) and the prior art ranges (a ratio of about 2) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to do so in order to accommodate larger extrusion material particulates.
Regarding claim 23, Brew discloses all of the claimed invention except for a ratio between the divot length (divot length) and divot depth (shallow groove depth) a divot (24) being between 4.0 and 7.0. It would have been obvious for a person of ordinary skill in the art, hereinafter POSITA, at the time the invention was made to modify Brew such that the ratio between the divot length and depth between 4 and 7 since the claimed ranges (4-7) and the prior art ranges (a ratio of about 2) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to do so in order to accommodate larger extrusion material particulates.
Regarding claim 24, Brew discloses all of the claimed invention except for a ratio between the divot length (divot length, see Brew column 6 lines 10-30 and Fig. 3) and divot depth (shallow groove depth, see Brew column 6 lines 10-30 and Fig. 3) a divot (24) being between 4.5 and 5.5. It would have been obvious for a person of ordinary skill in the art, hereinafter POSITA, at the time the invention was made to modify Brew such that the ratio between the divot length and depth between 4.5 and 5.5 since the claimed ranges (4.5-5.5) and the prior art ranges (a ratio of about 2, see Brew column 6 lines 10-30) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to do so in order to accommodate larger extrusion material particulates.
Regarding claim 25, Brew explicitly discloses the honeycomb extrusion die (10a, see Fig. 2) of claim 22 wherein the divot depth (shallow groove depth is .002 inch which equals 2 mils, see Brew column 6 lines 10-30 and Fig. 3)  of one or more divots (24, see Fig. 3) is between 1. 8 mils and 3.5 mils.
Regarding claim 26, Brew explicitly discloses the honeycomb extrusion die (10a, see Fig. 2) of claim 22 wherein the divot depth (shallow groove depth is .002 inch which equals 2 mils, see Brew column 6 lines 10-30 and Fig. 3)  of one or more divots (24, see Fig. 3) is between 1. 8 mils and 3.3 mils.
Regarding claim 27, Brew explicitly discloses all of the limitations of claim 22 including the honeycomb extrusion die (10a, see Fig. 2), the divot depth (shallow groove depth is .002 inch which equals 2 mils, see Brew column 6 lines 10-30 and Fig. 3) of one or more divots (24, see Fig. 3), however does not explicitly disclose said divot depth to be less than 2.0 mils. 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to POSITA at the time of the invention to have selected a divot depth of less than 2 that corresponds to the claimed range in order to accommodate smaller extrusion particulates. See In re Malagari, 184 USPQ 549 (CCPA 1974).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754